           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

MARCUS LYNN CAMPBELL,                            )
                                                 )
                      Petitioner,                )
                                                 )
v.                                               )         No. CIV 18-384-RAW
                                                 )
STATE OF OKLAHOMA, et al.,                       )
                                                 )
                      Respondent.                )

                                    OPINION AND ORDER

       On November 30, 2018, Nannette Carley filed a APetition for Writ of Habeas

Corpus, Writ of Mandamus, and Writ of Prohibition,@ which was construed as a habeas

corpus petition pursuant to 28 U.S.C. ' 2241 (Dkt. 2). The petition was submitted on

behalf of Marcus Lynn Campbell, a pretrial detainee who is incarcerated in the Bryan

County Jail in Durant, Oklahoma. A money order for $355.00 was included with the

petition. The respondents are listed as the State of Oklahoma; the Bryan County District

Court; Bryan County, Oklahoma; the City of Durant, Oklahoma; the Bryan County Jail;

Oklahoma Governor Mary Fallin; Brian County Sheriff Johnny Christian; MPO Matt

Polson; Lt. Carrie Wyrick; MPO Jeremy Brooks, Police Chief David Houser; and John and

Jane Does 1-25.       The petition challenges the circumstances of Campbell=s arrest and the

subsequent search of his home (Dkt. 2 at 4-11).1 The amount of his bail also is contested


       1
         According to a copy of the Information submitted with the petition, Campbell was
charged with Aggravated Assault and Batter Upon a Peace Officer (Count 1), Assault and Battery
on a Peace Officer (Count 2), Assault and Battery on a Police Officer (Count 3), Endangering
Others While Eluding/Attempting to Elude (Count 4), Escape from Arrest or Detention (Count 5),
Resisting an Officer (Count 6), Driving Without a Drivers License (Count 7), Failure to Maintain
as excessive. Id. at 14. He requests immediate release from custody, the return of his

seized property, and proof of the jurisdiction of the District Court of Bryan County.

       According to the petition, Campbell is Aphysically ill, and being prevented from

filing papers with the Court and communicating with people via [sic] on a regular basis

through approved methods while being unlawfully imprisoned@ (Dkt. 2 at 2). The petition

further asserts Petitioner Ahas invoked his right to assign Power of Attorney for assistance

in his defense, release, and redress.@ Id. Ms. Carley asserts Campbell has executed a

Power of Attorney authorizing her to represent him in this action. Id. 2 Ms. Carley,

however, is not permitted to represent Mr. Campbell:

       Federal law allows two types of representation in court: by an attorney
       admitted to the practice of law by the applicable regulatory body, or by a
       person representing himself. 28 U.S.C. ' 1654. A power of attorney may
       not be used to circumvent prohibitions on the unauthorized practice of law.
       See e.g., DePonceau v. Pataki, 315 F. Supp. 2d 338, 341 (W.D.N.Y. 2004)
       (authority conferred on another by a power of attorney could not be used to
       circumscribe state laws that prohibit the practice of law by anyone other than
       a licensed attorney).

Brown v. Middlebrook, No. 08-3312-RDR, 2009 WL 536553, at *1 (D. Kan. Mar. 3, 2009).

The Court, therefore, finds there is no clear showing that this Court has jurisdiction to




Insurance of Security (Count 8), and Operating a Vehicle with Expired/Improper Tag/Decal
(Count 9) in Bryan County case No. CF-2018-360 (Dkt. . The Court takes judicial notice of the
public records of the Oklahoma State Courts Network at http://www.oscn.net. See Pace v.
Addison, No. CIV-14-0750-HE, 2014 WL 5780744, at *1 n.1 (W.D. Okla. Nov. 5, 2014).
       2
        A copy of a unnotarized ADurable and Medical Power of Attorney@ signed by Campbell
on September 22, 2018, was submitted to the Court with the petition (Dkt. 2-1 at 1).


                                             2
proceed in this matter.

       Even if the Court had jurisdiction, there is no indication that Petitioner has

exhausted the state court remedies for his claims. The exhaustion requirement of 28

U.S.C. ' 2254(b) also applies to ' 2241 habeas petitions brought by pretrial detainees. See

Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000); Fuller v. Baird, 306 F. App=x 430,

431 (10th Cir. 2009). The Oklahoma State Courts Networks website indicates Petitioner

has not sought relief concerning his pending charges.

       Furthermore, federal courts are required to avoid interference with pending state

criminal prosecutions, Aexcept under extraordinary circumstances, where the danger of

irreparable loss is both great and immediate.@ Younger v. Harris, 401 U.S. 37, 45 (1971).

The Younger doctrine is based Aon notions of comity and federalism, which require that

federal courts respect state functions and the independent operation of state legal systems.@

Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997) (citing Younger, 401 U.S. at 44-

45).   ACCORDINGLY, the petition for a writ of habeas corpus (Dkt. 2) is DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction, and the Court Clerk is directed to return

to Nannette Carley the $355.00 money order which was submitted with the petition.

       IT IS SO ORDERED this 7th day of December 2018.




                                             3
